Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00573-CV

                             Christopher CASALS and Eric Jones,
                                  Appellants/Cross-Appellees

                                               v.

           CITY OF SAN ANTONIO, Mayor Julian Castro, in his official capacity,
                         and Fire Chief Charles N. Hood,
                           Appellees/Cross-Appellants

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-18854
                      Honorable Solomon Casseb, III, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, the Joint Motion to Dismiss Appeals
is GRANTED, and this appeal and cross-appeal are DISMISSED. Costs of appeal are taxed against
the parties who incurred them.

       SIGNED December 17, 2014.


                                                _________________________________
                                                Catherine Stone, Chief Justice